Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 4, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00448-CV



                    IN RE CHARLES G. SHOOK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-28269

                         MEMORANDUM OPINION

      On May 19, 2015, relator Charles G. Shook filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
R.K. Sandill, presiding judge of the 127th District Court of Harris County, to set
aside certain portions of the May 15, 2015 temporary restraining order and the
May 18, 2015 supplemental temporary restraining order.
      On May 22, 2015, relator filed an unopposed motion to dismiss this original
proceeding because the trial court entered an amended temporary restraining order
on May 19, 2015. Relator’s requested relief is moot, and the motion is granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.
We also lift our stay entered on May 19, 2015.


                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.